     2:18-cv-01127-BHH        Date Filed 03/04/21      Entry Number 46       Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


Timothy Jennings,                  )
                                   )
                     Plaintiff,    )
                                   )                Civil Action No. 2:18-cv-1127-BHH
v.                                 )
                                   )                               ORDER
Science Applications International )
Corporation, d/b/a/ SAIC,          )
                                   )
                     Defendant.    )
________________________________)

       This matter is before the Court upon Plai




(1) racial discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000(e), et seq



       Defendant filed a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure, asserting that Plaintiff has failed to sufficiently allege the timely

exhaustion of his administrative remedies with respect to his claims under Title VII and that

Plaintiff has failed to set forth sufficient factual allegations to state a claim on which relief

can be granted as to all of his claims. Plai

motion, and Defendant filed a reply.

       In accordance with 28 U.S.C. § 636(b)(1)(A) and (B) and Local Civil Rule

73.02(B)(2)(g), D.S.C., United States Magistrate Judge Molly H. Cherry issued a Report

                                                   issues and recommending that the Court
      2:18-cv-01127-BHH      Date Filed 03/04/21     Entry Number 46      Page 2 of 11




                                                   on to dismiss. Defendant filed written



objections; and Defendant filed a reply. For the reasons set forth below, the Court



                                STANDARDS OF REVIEW



       The Magistrate Judge makes only a recommendation to the Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

II.    Federal Rule of Civil Procedure 12(b)(6)

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) examines

the legal sufficiency of the facts alleged on the face of a plaintiff's complaint. Edwards v.

City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion,



Twombly                               plaint must contain sufficient factual matter, accepted

                                                                     Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). A claim is facially plausible when the factual content

allows the court to reasonably infer that the defendant is liable for the misconduct alleged.



                                             2
     2:18-cv-01127-BHH       Date Filed 03/04/21       Entry Number 46      Page 3 of 11




Id. When considering a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The

Supreme Court has explained that                                     accept as true all of the

allegations contained in a complaint is inapp

recitals of the elements of a cause of action, supported by mere conclusory statements, do

             Twombly, 550 U.S. at 678.

                                      BACKGROUND

                                                     the relevant facts in detail, and no party

has objected to this portion of the Report.         Accordingly, the Court incorporates the

background section of the Report and repeats only what is necessary for purposes of this

order.

                                                        mplaint, Plaintiff, who is an African-

American, began working for Defendant in 2013 and at all relevant times worked effectively

and efficiently on assignment in Afghanistan. (ECF No. 28 ¶¶ 3, 11.) Plaintiff alleges that

in or about June 2016 he applied for the available position of Theater Lead, a role that was

responsible for the daily operations of Qatar, Kuwait, and Afghanistan. Plaintiff asserts that

he was offered the position but the next day was informed that a white employee, Wes

                                            Id. ¶¶ 14-15.) Plaintiff asserts that Hahn did not



position than Plaintiff. (Id. ¶¶ 15-18.) According to Plaintiff, he was told that it was

temporary and that he would become the new Theater Lead in December of 2016. (Id. ¶

16.) However, Plaintiff asserts that he was notified in or about December of 2016 that he

was not getting the position and that Hahn was going to continue as Theater Lead. (Id. at

                                                3
     2:18-cv-01127-BHH        Date Filed 03/04/21      Entry Number 46      Page 4 of 11




                                               iminatory, abrasive, combative, demeaning,

abusive, overbearing, and disres                           Id. ¶ 21.) Plaintiff asserts that he



Plaintiff several times to be patient. (Id. ¶ 22.) Plaintiff claims that he suffered retaliation

and worse treatment from Hahn a                                        Id. ¶ 23.) For example,

Plaintiff alleges that on one occasion Hahn led Trodglen to believe that Plaintiff never

completed an assignment that Plaintiff did complete, and that on another occasion Hahn

screamed at Plaintiff and called him a liar when Plaintiff complained that he did not have

internet and was unable to contact anyone while traveling in Afghanistan. (Id. ¶¶ 24-25.)

Plaintiff claims that other African-American personnel had similar discriminatory encounters

with Hahn; Plaintiff further claims that when he reported the conduct to Trodglen, Trodglen

acknowledged that Hahn sometimes acts that way but said it would be harmful to the

contract if Hahn were removed or terminated. (Id. ¶ 26, 32.) Plaintiff claims that he

reported the discrimination to a Human Resources agent in South Carolina, who also told

him to be patient, and Plaintiff claims that Hahn and Trodglen retaliated against him as a

result of his reports by denying Plaintiff a transfer to Qatar or Kuwait, which would have

resulted in better pay and better living conditions for Plaintiff. (Id. ¶¶ 27-28.)

                                        DISCUSSION

       Hostile Work Environment

       As an initial matter, no party has timely obj

                                                   to plead a hostile work environment claim,

and the Court agrees with the Magistrate

Accordingly, the Court adopts and incorporates

                                               4
      2:18-cv-01127-BHH            Date Filed 03/04/21         Entry Number 46          Page 5 of 11




                                                                 the extent Plaintiff attempts to allege

a hostile work environment claim. (See ECF No. 38 at 13-14.)

        Retaliation (Second Cause of Action)

        Next, no party has timely objected to the M

second cause of action alleging retaliation in violation of Title VII and § 1981. In her

Report, the Magistrate Judge found                                             of action does not exceed

the scope of his Administrative Charge and that it was reasonable to infer that Plaintiff

timely exhausted his administrative remedies with respect to at least some of the alleged

retaliatory acts. Further, the Magistrate

amended complaint sufficient to allege a prima facie claim of retaliation, noting that Plaintiff

alleges: (1) he engaged in protected activity by complaining to Trodglen and the Human

Resource Department about the allegedly discriminatory conduct; (2) Defendant took

adverse action against him by denying him a transfer to Qatar or Kuwait; and (3) a

plausible causal connection exists between the protected activity and the allegedly

retaliatory conduct.1

        After review, and without any objection from the parties, the Court agrees with the

                                                                            action and finds no basis to

disturb her findings. Accordingly, the Court adopts this portion of the Report and denies



violation of Title VII and § 1981.


        1
         As the Magistrate Judge explained, to state a prima facie claim of retaliation under either Title VII
or § 1981, a plaintiff must allege that (1) he engaged in protected activity under Title VII or § 1981; (2) the
defendant took an adverse employment action against him; and (3) a causal connection exists between the
protected activity and the adverse action. Foster v. Univ. of Md.-E. Shore, 787 F.3d 243, 250 (4th Cir. 2015).

                                                      5
     2:18-cv-01127-BHH        Date Filed 03/04/21     Entry Number 46       Page 6 of 11




       Discrimination (First Cause of Action)

       a.     Failure to Timely Exhaust Administrative Remedies under Title VII

                                                   re to timely exhaust his administrative

remedies with respect to his discrimination claim under Title VII, 2 the Magistrate Judge

correctly explained that a claimant is required to file a charge of discrimination with the

EEOC within 180 days of the alleged discriminatory act or acts, or, if the alleged



discriminatory act or acts if the claimant initially institutes proceedings with the appropriate

state agency, or within thirty days of the                              on of its proceedings,

whichever is earlier. See 42 U.S.C. § 2000e-5(e). South Carolina is a deferral state, with

the appropriate state agency being the South Carolina Human Affairs Commission



       As the Magistrate Judge also correctly explained, a charge of di

                                                        Bryant v. Bell Atlantic Maryland, Inc.,

288 F.3d 124 (4th Cir. 2002) (citing                                  , 202 F.3d 234, 247 (4th

                                    istrative charge of discrimination does not strictly limit a

Title VII suit which may follow; rather, the scope of the civil action is confined only by the

scope of the administrative investigation that can reasonably be expected to follow the

                            Id. (citing Chisolm v. United States Postal Serv., 665 F.2d 482,

                                                    Title VII claims for the first time before a



       2
         As the Magistrate Judge properly noted, Plainti
1981 have no exhaustion requirement and thus cannot be barred by any alleged failure to exhaust
administrative remedies.

                                               6
      2:18-cv-01127-BHH           Date Filed 03/04/21           Entry Number 46    Page 7 of 11




district court, so long as they are like or reasonably related to charges in the original

administrative complaint, and if they reas

investigation of the or                         Stewart v. Iancu, 912 F.3d 693, 705 (4th Cir. 2019)

(citations omitted).

        Here, Plaintiff filed his Administrative Charge on or around July 31, 2017. 3

                                 II claims ordinarily would have had to have arisen on or after

October 4, 2016, to be viable. 42 U.S.C. § 2000e-5(e). In his Administrative Charge,

                                    subjected to discrimination when [he] was overlooked for a

leadership position which was given to Mr. Hahn, who was the last guy hired on our crew

and who was less qualified than other                                        No. 32-2 at 2.) Plaintiff

further asserts that he was discriminated

                                                     ahn was given the privilege to remain on the

current base while he was transferred to the worst base in Afghanistan. (Id.) Plaintiff

claims he complained about the treatment to his supervisor and was retaliated against

because he is African American. (Id.) Plaintiff asserts that he is discriminated against

                                  s behavior, which Plaintiff descri

                                                                    Id.)

        In her Report, the Magistrate Judge found the

action for racial discrimination in violation of Title VII to be reasonably related to those set

forth in his Administrative Charge. In addition, the Magistrate Judge found that although



        3

                                                                             E.I. duPont de Nemours and
Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011).

                                                      7
     2:18-cv-01127-BHH       Date Filed 03/04/21          Entry Number 46        Page 8 of 11




                                             ege dates for when the alleged discrimination

                                        s second amended complaint are nevertheless

                                           Plaintiff was told he would be promoted to the

Theater Lead position by December 2016 and that he was denied that position in

December 2016 in favor of a le                                          CF No. 38 at 8.) As such,

the Magistrate Judge recommended that the C



       In its objections to the Report, Defendant repeats its assertion that Plaintiff did not

timely exhaust his administrative remedies with regard to his failure-to-promote claim

because Plaintiff alleges that he did not receive the promotion in or about June 2016, and

Defendant further argues                                        he was passed over for the same

position a second time in December of 2016 exceeds the scope of his administrative

charge.

       After consideration, the Court finds De                                 iling and agrees with

                                                     nation claim is reasonably related to the

charges in his Administrative Charge and reasonably could have developed from the

                                   inal complaint thorough analysis. See Stewart, 912 F.3d

                                                     r the first time before a district court, so long

as they are like or reasonably related to charges in the original administrative complaint,

and if they reasonably could hav                                            stigation of the original

                                    Stewart v. Iancu, 912 F.3d 693, 705 (4th Cir. 2019)

(citations omitted). Accordingly, the Court

including his claim that he was passed over for the Theater Lead position a second time

                                                 8
      2:18-cv-01127-BHH           Date Filed 03/04/21         Entry Number 46          Page 9 of 11




in December 2016, do not exceed the scope of

        Next, with respect to the timely exhaustion of

                                                   egation that he was passed over for the Theater

Lead position a second time in December of 2016 is sufficient, at least for purposes of this

stage in the proceedings, to allege the filing of a timely charge of discrimination with the

Equal Opportunity Commission. See United Black Firefighters of Norfolk v. Hirst, 604 F.2d

844, 847 (4th Cir. 1979) (emphasis added). Accordingly, the Court finds that Defendant

is not entitled to dismissal of Pl

        Defendant further objects that Plaintiff failed to exhaust his administrative remedies

with respect to any disparate treatment t

combative, demeaning, abusive,                                                behavior because Plaintiff

does not allege when the rude behavior occurred. The Magistrate Judge did not address

this separate issue, but after review, the Court finds it reasonable to infer that at least some

of the alleged rude behavior occurred during the applicable 300-day time period, based on

                                                  s passed over for the Theater Lead position a

second time in December of 2016, which was certainly within the applicable time frame.

Thus, the Court denies Def

discrimination claim under Title VII, whether based on a failure-to-promote theory or a

disparate treatment theory.4




        4
         The Court notes that it reached a different conclusion on this question in Waiters v. SAIC, No. 2:17-
3227-BHH, Rivers v. SAIC, No. 2:18-1126, and Singleton, No. 2:18-1128. However, the plaintiffs in those
cases included no factual allegations whatsoever to show that the complained-of conduct occurred within the
respective applicable 300-day time limits.

                                                      9
     2:18-cv-01127-BHH            Date Filed 03/04/21         Entry Number 46          Page 10 of 11




        b.       Sufficiency of the Pleading under Title VII and 42 U.S.C. § 1981

                                                gument that Plaintiff fails to state a plausible claim

of race discrimination, the Magistrate Judge found that the all

amended complaint were sufficient to state a prima facie case of race discrimination in

violation of Title VII and § 1981 because Plaintiff alleges that: (1) he is a member of a

protected class; (2) he was qualified for the position of Theater Lead and was performing

his job duties well; (3) he suffered an adverse employment action when he did not receive

the position; and (4) Hahn, who is white and who allegedly had not completed the requisite

training, received the position instead.5 (See ECF No. 38 at 8-9.)

        While the Court agrees with the Magistrate Judge that Plaintiff has alleged a prima

facie case of discrimination under Title VII and § 1981 based on the alleged failure to

promote, Defendant objects that the Magistrate Judge overlooked a separate argument as

                                                    ment; specifically, Defendant asserts that the

Magistrate Judge overlooked its argument that Plaintiff fails to allege sufficient facts

showing that any alleged acts of disparate treatment were adverse employment actions or

were motivated by racial animus. While Defendant is correct that the Magistrate Judge did

not specifically consider this issue, the C

at least at this stage in the pr

second amended complaint as true, and drawing all reasonable inferences in favor of



        5
         As the Magistrate Judge noted, the McDonnell Douglas
discrimination and retaliation claims under Title VII and § 1981. McDonnell Douglas Corp. v. Green, 411 U.S.
792 (1973). Under this framework, a plaintiff alleges a prima facie case of discrimination by showing that: (1)
he is a member of a protected class; (2) he had satisfactory job performance; (3) he was subjected to an
adverse employment action; and (4) similarly situated employees outside the protected class were treated
more favorably.

                                                     10
    2:18-cv-01127-BHH         Date Filed 03/04/21      Entry Number 46    Page 11 of 11




                                             sparate treatment claims should be allowed to

proceed at this time. In other

                                                    oncerns or general workplace grievances.



                                        CONCLUSION

       For the foregoing reasons, the Court ove

                                             No. 38), and the Court adopts the Magistrate



(ECF No. 32). Specifically, the Court grants the motion as to any hostile work environment

claim; however, the Court denies the motion as

discrimination in violation of Title VII and

action for retaliation in violation of Title VII and § 1981.

       AND IT IS SO ORDERED.



                                                           /s/Bruce H. Hendricks
                                                           United States District Judge
March 4, 2021
Charleston, South Carolina




                                               11
